DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 7, and 13, the applicant claims “respective travel ways”. It is not clear to the examiner what the applicant is trying to convey with the term “respective”, i.e. is there a relation between the travel ways in order to specify them as “respective travel ways”. The metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite.
With respect to claims 1, 7, and 13, the applicant claims “a correlation between two travel ways”. It is not clear to the examiner if said correlation is between two travel ways of the respective travel ways or any two travel ways in general. The metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite.
With respect to claims 1, 7, and 13, the applicant claims “performing learning on an initial vector”. It is not clear to the examiner what the applicant is trying to convey with the limitation “performing learning”. The metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite.
Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1, 7, and 13 respectively and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a correlation between travel ways, generating a vector corresponding to each travel way, performing learning on initial vectors, and recommending a travel way based on vectors obtained from the learning step.
The limitations recited above, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory and a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, a user can think of a correlation and perform the vector calculation since the vector is recited at a high level of generality to read on a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor and a memory to perform the steps. The processor and the memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng CN108829744A (the examiner has provided an English translation upon which is relying, hence Feng) in view of Bickel et al US 2011/0109435 A1 (hence Bickel).
In re claims 1, 7, and 13, Feng discloses a travel mode recommendation method based on context elements and user preferences and teaches the following:
obtaining historical travel data (Page 2, Step1, and Page 3 Step 1);
determining a plurality of correlations between respective travel ways according to the historical travel data, a correlation between two travel ways representing a difference between probabilities for selecting the two travel ways when users of the two travel ways are same and starting-and-arrival pairs of the two travel ways are same (Page 3, “step 2” – Page 5)
However, Feng doesn’t explicitly teach the following:
generating a vector corresponding to each travel way according to the plurality of correlations between respective travel ways; performing learning on an initial vector corresponding to each user and an initial vector corresponding to each starting-and-arrival pair according to the vector corresponding to each travel way and the historical travel data, to obtain a vector corresponding to each user and a vector corresponding to each starting-and-arrival pair; and recommending a travel way based on the vector corresponding to each travel way, the vector corresponding to each user and the vector corresponding to each starting-and-arrival pair
Nevertheless, Bickel discloses determining the similarity between a reference point-of-interest and similarity candidate points-of-interest (Abstract) and teaches the following:
generating a vector corresponding to each travel way according to the plurality of correlations between respective travel ways (Paragraph 0021, Fig.4-Fig.6, and Paragraphs 0040-0043);
performing learning on an initial vector corresponding to each user and an initial vector corresponding to each starting-and-arrival pair according to the 
and recommending a travel way based on the vector corresponding to each travel way, the vector corresponding to each user and the vector corresponding to each starting-and-arrival pair (Fig.8, and Paragraph 0050)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Feng reference, to include feature and weighting vectors, as taught by Bickel, in order to provide quick and efficient searches in databases (Bickel, Paragraph 0019).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RAMI KHATIB/Primary Examiner, Art Unit 3669